DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-8, 10-15 allowed.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with MITESH MEHTA on 2/14/2022.
The application has been amended as follows: 
The claims:

Claim 1 line 4 has been amended as follows:
“at least one forward cabin door, which is arranged abutting the cockpit wall”

Claim 15 line 6 has been amended as follows:
“at least one forward cabin door, which is arranged abutting the cockpit wall”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are the limitations of “at least one forward cabin door, which is arranged abutting adjacent the cockpit wall for accessing the interior space of the aircraft from outside the fuselage; at least one first modular installation space for receiving installation equipment; 
a plurality of first seat rows; 
at least one longitudinal aisle extending along the interior space through the first seat rows and thereby separating adjacent groups of seats from each other; 
an access path for each of the at least one cabin door, extending from the respective cabin door to at least one of the at least one longitudinal aisle, thereby creating an intersection region between the respective access path and the respective longitudinal aisle; and 
at least one second modular installation space between the cockpit wall and the at least one access path, wherein the at least one second modular installation space extends up to the intersection region, 

wherein the at least one access path defines an angle of at least 1000 with the at least one longitudinal aisle in a forward direction in the intersection region, and 
wherein the at least one second module installation space is arranged along the at least one longitudinal aisle.”
The closes prior art references are Helfrich et al and Schliwa et al. Both are to aircraft cabins an arrangement of the cabin doors and interior seating and installations. However, neither of these references disclose the cabin door is adjacent the cockpit wall. Further combing prior art references to achieve the claimed limitations would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642